13‐2102‐cv 
United States v. Griffiths 




                                      In the
              United States Court of Appeals
                              For the Second Circuit
                                   ________ 
                             AUGUST TERM 2013 
                               No. 13‐2102‐cr 
                                        
                         UNITED STATES OF AMERICA, 
                                   Appellee, 
                                        
                                      v. 
                                        
                              DAVID GRIFFITHS, 
                             Defendant‐Appellant. 
                                   ________ 
                                        
                Appeal from the United States District Court 
                   for the Southern District of New York. 
               No. 11‐227(AKH) ― Alvin K. Hellerstein, Judge. 
                                   ________ 
                                        
                           ARGUED: APRIL 10, 2014  
                           DECIDED: APRIL 25, 2014 
                                   ________ 
                                        
                                        
                                        
                                        
                                        
                                        
                                        
2                                                       No. 13‐2102‐cr




Before: CABRANES, LYNCH and LOHIER, Circuit Judges. 
                                  ________ 
                                        
        Defendant‐Appellant  David  Griffiths  appeals  from  the  May 
14,  2013  judgment  of  the  United  States  District  Court  for  the 
Southern  District  of  New  York  (Alvin  K.  Hellerstein,  Judge) 
following  Griffiths’s  conviction,  after  a  jury  trial,  on  one  count  of 
making  false  statements  to  the  Government,  18  U.S.C.  §  1001;  one 
count of obstruction of justice, 18 U.S.C. § 1512(c)(2); and one count 
of  mail  fraud,  18  U.S.C.  §  1341.  On  appeal,  as  below,  Griffiths 
principally contends that he was denied his Sixth Amendment right 
to  effective  assistance  of  counsel  when,  after  his  attorney  suffered 
two  strokes  following  the  close  of  evidence  at  trial,  the  District 
Court―instead  of  postponing  trial  indefinitely  or  granting  a 
mistrial―appointed  an  attorney  who  had  not  witnessed  the 
presentation  of  the  evidence  to  deliver  the  defense  summation. 
Griffiths also contends that there was insufficient evidence for a jury 
to convict on any of the three counts. 

       We  hold  that  there  is  no  per  se  violation  of  the  Sixth 
Amendment right to be represented by one’s counsel of choice and 
to effective assistance of counsel when a district court, after defense 
counsel  has  become  incapacitated,  appoints  counsel,  over 
defendant’s  objection,  to  deliver  the  defense  summation, 
notwithstanding the fact that appointed counsel did not witness the 
presentation  of  the  evidence.  Because,  in  the  circumstances 
presented, the District Court’s decision to appoint substitute counsel 
was  reasonable,  and  Griffiths  has  shown  no  prejudice  arising  from 
that  appointment,  his  Sixth  Amendment  claim  fails.  We  also  hold 
that  the  evidence  was  sufficient  for  a  jury  to  convict  on  all  three 
counts.  

       Accordingly, we AFFIRM the judgment of the District Court.  
3                                                       No. 13‐2102‐cr




                                 ________ 
                                       
                     DONALD D. DUBOULAY, LAW OFFICES  OF  DONALD 
                     D.  DUBOULAY,  New  York,  NY,  for  Defendant‐
                     Appellant David Griffiths, 
                      
                     JUSTIN ANDERSON, Carrie Cohen, Assistant United 
                     States  Attorneys,  for  Preet  Bharara,  United  States 
                     Attorney  for  the  Southern  District  of  New  York, 
                     New York, NY, for Appellee. 
                                 ________ 
                                       
PER CURIAM: 
 
        Defendant‐Appellant  David  Griffiths  appeals  from  the  May 
14,  2013  judgment  of  the  United  States  District  Court  for  the 
Southern  District  of  New  York  (Alvin  K.  Hellerstein,  Judge) 
following  Griffiths’s  conviction,  after  a  jury  trial,  on  one  count  of 
making  false  statements  to  the  Government,  18  U.S.C.  §  1001;  one 
count of obstruction of justice, 18 U.S.C. § 1512(c)(2); and one count 
of  mail  fraud,  18  U.S.C.  §  1341.  On  appeal,  as  below,  Griffiths 
principally contends that he was denied his Sixth Amendment right 
to  effective  assistance  of  counsel  when,  after  his  attorney  suffered 
two  strokes  following  the  close  of  evidence  at  trial,  the  District 
Court―instead  of  postponing  trial  indefinitely  or  granting  a 
mistrial―appointed  an  attorney  who  had  not  witnessed  the 
presentation  of  the  evidence  to  deliver  the  defense  summation. 
Griffiths also contends that there was insufficient evidence for a jury 
to convict on any of the three counts. 

       We  hold  that  there  is  no  per  se  violation  of  the  Sixth 
Amendment right to be represented by one’s counsel of choice and 
to effective assistance of counsel when a district court, after defense 
4                                                       No. 13‐2102‐cr




counsel  has  become  incapacitated,  appoints  counsel,  over 
defendant’s  objection,  to  deliver  the  defense  summation, 
notwithstanding the fact that appointed counsel did not witness the 
presentation  of  the  evidence.  Because,  in  the  circumstances 
presented, the District Court’s decision to appoint substitute counsel 
was  reasonable,  and  Griffiths  has  shown  no  prejudice  arising  from 
that  appointment,  his  Sixth  Amendment  claim  fails.  We  also  hold 
that  the  evidence  was  sufficient  for  a  jury  to  convict  on  all  three 
counts.  

       Accordingly, we AFFIRM the judgment of the District Court.  

                             BACKGROUND 

       On  April  24,  2012,  the  Government  filed  a  Superseding 
Information  charging  Griffiths  with  three  counts  relating  to  his 
activities  as  Executive  Director  of  the  not‐for‐profit  corporation 
Neighborhood  Enhancement  Training  Services,  Inc.  (“NETS”):  (1) 
making  false  statements,  in  violation  of  18  U.S.C.  §  1001,  by 
submitting,  in  response  to  a  grand  jury  subpoena,  fabricated 
minutes  of  a  meeting  of  the  Board  of  Directors  falsely  reporting 
events that never happened; (2) obstruction of justice, in violation of 
18  U.S.C.  §  1512(c)(2),  based  on  the  submission  of  fabricated 
minutes;  and  (3)  mail  fraud,  in  violation  of  18  U.S.C.  §  1341,  by 
submitting  an  application  for  funding  for  NETS  to  the  Dormitory 
Authority  of  the  State  of  New  York  containing  false  statements. 
Griffiths retained Jared Scharf as his defense counsel. 

        At trial commencing on May 1, 2012, the Government and the 
defense  presented  their  respective  cases,  each  of  which  included 
witness testimony. On May 14, 2012, after the close of evidence and 
after  the  completion  of  the  charging  conference,  Griffiths’s  lawyer, 
Scharf,  suffered  two  strokes  and  was  hospitalized.  A  doctor’s  note 
submitted  to  the  District  Court  revealed  that  Scharf  would  need  to 
5                                                             No. 13‐2102‐cr




undergo rehabilitation after his hospitalization, but did not predict if 
or when Scharf would be able to resume representation of Griffiths.  

       Notwithstanding  the  lack  of  evidence  regarding  Scharf’s 
prognosis,  Griffiths  insisted  that  he  was  willing  to  continue  trial 
only with Scharf as his counsel. He refused to consent to a mistrial 
which  would  have  entailed  a  waiver  of  his  Fifth  Amendment  right 
against  double  jeopardy  and  permitted  him  to  be  retried.  On  May 
16,  2012,  with  only  closing  arguments  remaining  and  the  jury 
empaneled,  the  District  Court  adjourned  trial  for  five  days  and 
appointed  Bennett  Epstein  as  counsel1  to  advise  Griffiths  solely  on 
the  issue  of  how  to  proceed  in  light  of  Scharf’s  condition.  The 
District Court expressed a willingness to adjourn the trial for up to 
three weeks rather than “give [Griffiths] the opportunity to have the 
benefit  of  a  mistrial”  without  waiving  his  right  against  double 
jeopardy. J.A. 129.  

       At  conference  on  Monday  May  21,  2012,  Judge  Hellerstein 
summarized  his  predicament,  as  set  forth  in  a  letter  to  Scharf’s 
doctor  requesting  information:  “[I]f  Mr.  Scharf’s  anticipated 
disability  will  be  longer  [than  about  a  week]  or  indefinite,  I  may 
have to discharge the jury . . . and declare a mistrial. But I cannot do 
so unless the defendant consents or unless I find manifest necessity. 
So I need to know . . . how long Mr. Scharf’s disability will last.” J.A. 
131.  The  defense  team  was  unable  or  unwilling  to  provide  any 
concrete information about Scharf’s prognosis2 and, accordingly, the 

        1 Epstein was appointed pursuant to the Criminal Justice Act (“CJA”), which 
mandates that courts provide “representation for [criminal defendants] financially 
unable to obtain adequate representation.” 18 U.S.C. § 3006A. 
        2 The District Court independently contacted Scharf’s physicians and 
rehabilitation center, but could not obtain confidential information about Scharf’s 
condition from those sources. Scharf’s paralegal could say only that Scharf would be in 
the rehabilitation center for at least a week, and Griffiths volunteered that “his mind is 
6                                                            No. 13‐2102‐cr




projected  length  of  Scharf’s  absence  remained  indefinite.  Epstein 
stated  that  “the  only  position  Mr.  Griffiths  wishes  to  take  and 
should  take  at  this point  is  he’s  not  consenting  to  the  granting  of  a 
mistrial.” Id.  

       Rather  than  declare  a  mistrial  on  grounds  of  “manifest 
necessity,” the District Court appointed Epstein as trial counsel, over 
Griffiths’s  objection,  and  instructed  Epstein  to  prepare  for 
summations  the  following  Tuesday.  See  id.  at  131‐32.  The  District 
Court  stated  that,  if  Griffiths  submitted  information  indicating  that 
Scharf  could  return  in  a  reasonable  amount  of  time,  it  would 
reconsider the decision to proceed with substitute counsel. The jury 
was  then  informed  of  Epstein’s  appointment,  and  told  that  they 
would  need  to  return  for  summations  and  deliberation  on  May  29, 
two  weeks  after  the  first  adjournment.  Id.  at  132‐33.  The  District 
Court  noted  the  possibility  of  “redo[ing]  some  testimony”  in 
advance of summations. Id. at 135.  

        At a May 24, 2012 status conference, Epstein represented: “I’m 
ready and I believe that I can deliver an effective summation in the 
case.  .  .  .  My  issue  is  this.  .  .  .  I  don’t  know  if,  by  definition,  I  can 
render  effective  assistance  of  counsel  based  upon  the  fact  that  I 
never  saw  a  single witness  testify.”  J.A.  136.  He  classified  the  issue 
as  a  “structural  one.”  Id.  Judge  Hellerstein  responded,  “I  felt,  in 
appointing you . . . that you would be able to effectively[ ]represent 
Mr.  Griffiths.  .  .  .  I  can’t  think  of  a  particular  demeanor  issue  that 

much improved” but that he had a “speech problem.” It is unclear whether the defense 
team was unwilling or unable to provide more information to the District Court. See J.A. 
130 (PROSECUTION: “I am concerned that the defense team is not providing us with the 
information we need in order for the Court to determine whether to declare a mistrial. 
They have the ability to get that information, your Honor. We don’t.” THE COURT: “Mr. 
Epstein, what do you know?” MR. EPSTEIN [(CJA counsel)]: “I don’t think it is proper 
for me to reveal at this point what the subject of those discussions was.”).  
7                                                            No. 13‐2102‐cr




will control how one looks at the testimony that was presented.” Id. 
Griffiths  then  renewed  his  motion  “to  continue  the  trial  until  Mr. 
Scharf  becomes  able  to  conduct  his  duties  as  defense  counsel,” 
which the District Court denied.3 Id. at 138. 

       On  May  29,  2012,  the  parties  gave  summations  and  the  jury 
began  deliberations.  On  May  30,  the  jury  delivered  a  verdict  of 
guilty  on  all  three  counts.  Griffiths  made  post‐trial  motions  for  a 
new trial or judgment of acquittal, Fed. R. Crim. P. 29, 33, which the 
District  Court  denied.  The  District  Court  sentenced  Griffiths 
principally  to  five  months’  imprisonment  on  each  count,  to  be 
served  concurrently,  and  two  years’  supervised  release.  Judgment 
was entered on May 14, 2013, and this timely appeal followed.  

                                   DISCUSSION 

       On  appeal,  Griffiths  argues  that  the  District  Court  erred  in 
denying  his  post‐trial  motions  because  (1)  the  appointment  of 
Epstein to deliver the summation, over Griffiths’s objection, violated 
his Sixth Amendment rights; and (2) there was insufficient evidence 
for the jury to convict on any count.  

        A. Griffiths’s Sixth Amendment Rights 

       The  Sixth  Amendment  guarantees  a  right  to  effective 
assistance of counsel as part of the fundamental right to a fair trial. 
See  Strickland  v.  Washington,  466  U.S.  668,  685‐86  (1984).  It  also 
guarantees,  with  some  limitations,  a  right  to  counsel  of  one’s 
choosing.  See  United  States  v.  Gonzalez‐Lopez,  548  U.S.  140,  147‐48 
(2006).  Griffiths  argues  that  his  Sixth  Amendment  rights  were 

        3   Prior to renewing his motion, Griffiths reported that Scharf was improved but 
still “slurring his speech” and could not stay awake for more than twenty minutes at a 
time. J.A. 137.   
8                                                             No. 13‐2102‐cr




violated by (1) the denial of his right to be represented by counsel of 
his  choice,  and  (2)  the  appointment  of  counsel  to  deliver  a  closing 
argument  “without  having  seen  a  minute  of  trial.”4  Appellant’s  Br. 
32‐33. 

       It  is  well  established  that  “although  [a  trial  court]  may  not 
compel  [a]  defendant  to  proceed  with  incompetent  counsel[,]”  it 
may,  in  certain  circumstances,  “require  a  defendant  to  proceed  to 
trial  with  counsel  not  of  defendant’s  choosing.”  United  States  v. 
Schmidt, 105 F.3d 82, 89 (2d Cir. 1997); see also Wheat v. United States, 
486  U.S.  153,  159  (1988)  (“[T]he  essential  aim  of  the  [Sixth] 
Amendment is to guarantee an effective advocate for each criminal 
defendant rather than to ensure that a defendant will inexorably be 
represented by the lawyer whom he prefers.”). Moreover, a district 
court  has  “a  great  deal  of  latitude  in  scheduling  trials,”  Morris  v. 
Slappy,  461  U.S.  1,  11  (1983),  and  need  not  grant  a  continuance  so 
that  a  defendant  may  be  represented  by  counsel  of  his  choosing, 
where  such  a  continuance  would  cause  significant  delay,  United 
States  v.  Brumer,  528  F.3d  157,  161  (2d  Cir.  2008)  (noting  that  this 
decision is reviewed for “abuse of discretion”). See generally Sims v. 

        4  Although we do not ordinarily decide “ineffective assistance” claims on direct 
appeal, under the circumstances presented here―a well‐developed record on appeal 
resulting from the fact that the ineffective assistance issue was fully developed at 
trial―postponing a decision until defendant can bring a habeas petition pursuant to 28 
U.S.C. § 2255 would not serve the interests of justice. See Massaro v. United States, 538 U.S. 
500, 504‐05 (2003) (“[I[n most cases a motion brought under § 2255 is preferable to direct 
appeal for deciding claims of ineffective‐assistance [because] [w]hen an ineffective‐
assistance claim is brought on direct appeal, appellate counsel and the court must 
proceed on a trial record not developed precisely for the object of litigating or preserving 
the claim and thus often incomplete or inadequate for this purpose.”); see also United 
States v. Khedr, 343 F.3d 96, 100 (2d Cir. 2003) (noting that we have “entertained 
ineffective assistance claims for the first time on direct appeal when their resolution is 
beyond any doubt or to do so would be in the interest of justice”) (internal quotation 
marks omitted). 
9                                                           No. 13‐2102‐cr




Blot (In re Sims), 534 F.3d 117, 132 (2d Cir. 2008) (describing abuse of 
discretion  standard).  We  conclude  that  in  the  circumstances 
presented  here,  the  efforts  of  the  District  Court  to  accommodate 
Griffiths’s  desire  to  be  represented  by  Scharf  were  more  than 
adequate, and it was not an abuse of discretion to conclude that “the 
needs  of  fairness”  and  “demands  of  its  calendar”  permitted 
appointment of substitute counsel. See Gonzalez‐Lopez, 548 U.S. at 152 
(recognizing that those considerations may trump the right to one’s 
counsel of choice). 

       Griffiths’s  attempt  to  show  that  Epstein  was  constitutionally 
ineffective also fails. Ordinarily, to prevail on a claim for ineffective 
assistance  of  counsel  a  defendant  must  demonstrate  that:  (1) 
counsel’s  performance  fell  below  an  “objective  standard  of 
reasonableness”;  and  (2)  defendant  was  “prejudice[d],”  meaning 
that  there  is  a  “reasonable  probability  that,  but  for  counsel’s 
unprofessional errors, the result of the proceeding would have been 
different.”  Strickland,  466  U.S.  at  688,  693‐94.  We  have  also 
recognized  two  discrete  situations  constituting  “per  se  ineffective 
assistance,”  such  that  a  defendant  “need  not  make  a  particularized 
showing  of  prejudice  to  obtain  relief”:  when  “unknown  to  the 
defendant,  counsel  was,  at  the  time  of  representation,  (1) not  duly 
licensed  to  practice  law  .  .  .  or  (2)  implicated  in  the  defendant’s 
crimes.”  United  States  v.  Rondon,  204  F.3d  376,  379‐80  (2d  Cir.  2000) 
(internal quotation marks and citation omitted). 

       Griffiths  points  to  no  particularized  prejudice  suffered  as  a 
result of Epstein’s appointment as counsel to deliver the summation, 
and the record reveals no basis for finding such prejudice.5 Instead, 

        Griffiths did not argue below, and does not argue on appeal, that Epstein was 
        5

unprepared or point to specific flaws in Epstein’s summation that might have altered the 
outcome. 
10                                                            No. 13‐2102‐cr




Griffiths  urges  us  to  create  a  new  category  of  per  se  ineffective 
assistance―where  counsel  delivers  a  summation  without  having 
witnessed the presentation of the evidence. There is no basis in law 
or logic for creating such a rule, as the facts of this case reveal. The 
fact  that  Griffiths’s  replacement  counsel―who  was  undisputedly 
competent  and  prepared―did  not  witness  the  presentation  of 
evidence is not tantamount to having “no counsel at all,” nor does it 
present  a  “conflict  of  interest”  that  would  prevent  zealous 
representation,  such  that  his  representation  could  be  deemed  per  se 
deficient.6 See Rondon, 204 F.3d at 381 (discussing rationales for per se 
ineffective  assistance  categories).  Accordingly,  absent  any  showing 
of  prejudice,  Griffiths’s  claim  that  he  was  deprived  of  his  right  to 
counsel fails. 

       In  reaching  these  conclusions,  we  do  not  minimize  the 
difficulty of the choice faced by the District Court, and the less‐than‐
ideal  situation  facing  Griffiths.  Griffiths  asserted  two  valuable  and 
constitutionally‐protected  rights:  the  right  to  counsel  of  one’s 
choosing, Gonzalez‐Lopez, 548 U.S. at 147‐48, and the right to proceed 
to  verdict  at  a  single  trial  before  the  jury  originally  empaneled  to 
hear his case, see United States v. Razmilovic, 507 F.3d 130, 136 (2d Cir. 
2007)  (citing  Arizona  v.  Washington,  434  U.S.  497,  503  (1978)).  He 
urged the District Court to ensure both of these rights by continuing 
the trial until Scharf recovered sufficiently to resume his duties and 
complete the trial. 



        6  The contrast between this case, where Epstein prepared for a week and then 
delivered a thorough closing argument, and the case relied upon by Griffiths, Herring v. 
New York, 422 U.S. 853, 863 (1975), in which the Supreme Court held that “a trial judge 
[cannot] deny absolutely the opportunity for any closing summation” in criminal trials, 
merely highlights why the circumstances presented here do not form the basis for an 
ineffective assistance claim, much less a finding of per se ineffective assistance of counsel.  
11                                                      No. 13‐2102‐cr




       Had  the  District  Court  immediately  pressed  ahead  with  trial 
following  Scharf’s  strokes,  without  regard  for  Griffiths’s 
constitutional  rights,  his  argument  might  well  have  force.  Instead, 
the  District  Court  made  appropriate  efforts  to  accommodate 
Griffiths’s  preference.  It  adjourned  the  trial,  appointed  counsel  for 
the  limited  purpose  of  advising  Griffiths  of  his  rights  and  options 
under  the  circumstances,  and  sought  to  determine  whether  and 
when Scharf was likely to be able to return to court and effectively 
represent Griffiths.  

       Although  the  District  Court  had  indicated  its  willingness  to 
adjourn the trial for as long as three weeks to await Scharf’s return 
to  health,  after  two  weeks  the  court  remained  unable  to  secure  any 
indication  of  when,  if  ever,  Scharf  would  be  able  to  return.  Under 
these  circumstances,  Griffiths’s  position  amounted  to a demand  for 
an  indefinite  adjournment―an  impossibility  in  this,  and  perhaps 
any,  case.  No  jury  can  be  held  on  indefinite  call.  Moreover,  under 
the  circumstances  here,  the  judge  had  no  guarantee  that  Scharf 
would  ever  be  sufficiently  recovered  to  resume  trial.  Urgent  action 
was necessary. 

       Since  Griffiths’s  demand  for  an  indefinite  adjournment  was 
appropriately  rejected,  the  courses  of  action  open  to  the  District 
Court permitted the preservation of one or the other, but not both, of 
the  constitutional  interests  he  asserted.  A  mistrial  would,  at  least 
potentially,  preserve  his  right  of  counsel  of  choice,  either  by 
permitting  a  new  trial  once  Scharf  had  recovered,  or  by  giving 
Griffiths  time  to  retain  alternate  counsel  if  Scharf  was  unable  to 
proceed  within  a  reasonable  time,  but  at  the  cost  of  subjecting 
Griffiths to a new trial; the appointment of substitute counsel would 
preserve Griffiths’s right to a single trial before a single jury, but at 
the  cost  of  proceeding  with  appointed  counsel  rather  than  with  his 
retained counsel, Scharf. 
12                                                            No. 13‐2102‐cr




      Under  these  unusual  circumstances,  the  District  Court 
properly  exercised  its  discretion  in  deciding  to  appoint  substitute 
counsel, given Griffiths’s refusal to consent to a feasible alternative.7 
The right to counsel of choice, which after all often gives ground to 
the simple demands of judicial scheduling, is not automatically to be 
preferred over the right to a single trial before a single jury. 

       At the same time, we note that the right to effective assistance 
of  counsel  is  paramount.  A  second  trial  before  a  different  jury, 
despite  the  inconvenience,  cost  and  disruption,  is  preferable  to  an 
unfair  trial.  A  district  court  must  carefully  consider  the  extent  to 
which  substituted  counsel  can  effectively  continue  the  trial  on 
defendant’s behalf. Here, as discussed above, we are confident that 
the district court weighed the ability of substitute counsel to deliver 
an  effective  summation  on  the  defendant’s  behalf,  and  our  review 
reveals neither a departure from highly competent advocacy nor any 
prejudice to the defendant’s rights. Accordingly, we find no reason 
to overturn the judgment of the District Court.8 


        7 The District Court properly indicated that it would defer to any feasible 
preference expressed by Griffiths, whether a request for a mistrial, or proceeding with his 
counsel of choice within a known, reasonable time period. But Griffiths’s insistence on an 
impracticable course of action necessitated the District Court’s exercise of discretion in 
choosing between two undesirable alternatives. 
        8  In affirming the decision of the District Court, we do not hold that Judge 
Hellerstein lacked the discretion to grant a mistrial if, he concluded that the appointment 
of substitute counsel posed a genuine threat to Griffiths’s Sixth Amendment rights.  In 
weighing alternative courses that implicate different constitutional rights, a district court 
necessarily exercises discretion in determining which course will encroach the least upon 
a defendant’s rights, for it often cannot know the answer in advance.  Cf United States v. 
MacQueen, 596 F.2d 76, 82 (1979) (“Per se rules are inappropriate in the mistrial context, 
and every case turns on its own facts.”) (internal quotation marks omitted).  We are not 
in a position to second‐guess such decisions, which are necessarily based on a nuanced 
understanding of the facts.  See Razmilovic, 507 F.3d at 133 (a district court’s declaration of 
a mistrial on grounds of manifest necessity is reviewed for abuse of discretion). 
13                                                         No. 13‐2102‐cr




       B. Sufficiency of the Evidence 

       Griffiths  contests  his  conviction  on  Counts  One  and  Two  on 
the  basis  that  there  was  insufficient  evidence  that  the  minutes  of 
relevant  meetings  of  the  Board  of  Directors  of  NETS  contained 
material falsehoods. On Count Three, Griffiths argues that there was 
insufficient  evidence  that  he  had  the  requisite  fraudulent  intent  in 
completing  the  Dormitory  Authority  questionnaire  containing 
falsehoods.  

       We  review  de  novo  a  challenge  to  sufficiency  of  the  evidence, 
viewing the evidence in the light most favorable to the Government, 
and  affirming  if  “‘any  rational  trier  of  fact  could  have  found  the 
essential elements of the crime beyond a reasonable doubt.’” United 
States  v.  Jones,  393  F.3d  107,  111  (2d  Cir.  2004)  (quoting  Jackson  v. 
Virginia,  443  U.S.  307,  319  (1979),  other  quotations  omitted);  United 
States v. Henry, 325 F.3d 93, 103 (2d Cir. 2003) (citations omitted).  

       With  respect  to  Counts  One  and  Two,  we  conclude  that  the 
evidence  that  Griffiths  fabricated  minutes  of  NETS  meetings  to 
falsely  reflect,  among  other  things,  approval  of  transfers  of  money 
from  NETS  to  himself―transfers  which  were,  in  fact,  never 
approved―was sufficient for a jury to find that the falsehoods in the 
minutes were material. See United States v. Stewart, 433 F.3d 273, 318 
(2d  Cir.  2006)  (“A  false  statement  is  material  if  it  .  .  .  is  capable  of 
influencing  the  decision‐making  body  to  which  it  was  addressed” 
including by “distracting government investigators’ attention away” 
from the target of the investigation).  

       With  respect  to  Count  Three,  which  was  based  on  the  false 
statements  in  the  Dormitory  Authority  questionnaire,  we  conclude 
that  there  was  sufficient  circumstantial  evidence  that  “defendant 
made  misrepresentations  to  the  victim(s)  with  knowledge  that  the 
14                                                    No. 13‐2102‐cr




statements were false,” as required to show fraudulent intent. United 
States v. Guadagna, 183 F.3d 122, 129 (2d Cir. 1999).  

      We  therefore  conclude  that  there  was  sufficient  evidence  to 
convict Griffiths on all three counts. 

                                CONCLUSION 

      To summarize: 

      (1)        Griffiths’s  claim  that  his  Sixth  Amendment  rights 
                 were violated fail.  
                  
             a. The  Sixth  Amendment  does  not  create  an  absolute 
                right for a defendant to be represented by counsel of 
                his  choice;  where  his  chosen  counsel  becomes 
                incapacitated for an indefinite period a district court 
                has  discretion  to  appoint  substitute  counsel,  where 
                doing so would not unduly prejudice the defendant. 
                 
             b. A  district  court’s  appointment  of  counsel  to  deliver 
                the  defense  summation  where  counsel  did  not 
                witness the presentation of the evidence is not a per 
                se  violation  of  the  Sixth  Amendment  right  to 
                effective assistance of counsel.  
                 
             c. Griffiths  has  not  shown  that  he  was  prejudiced  by 
                the  District  Court’s  appointment  of  substitute 
                counsel to deliver the summation in his defense.  
                  
      (2)        There  was  sufficient  evidence  for  a  jury  to  convict 
                 Griffiths on all three counts. 

      Accordingly, we AFFIRM the judgment of the District Court.